                                                                          Case 4:20-cv-05640-YGR Document 85 Filed 09/18/20 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3                                      UNITED STATES DISTRICT COURT
                                                                  4                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  5

                                                                  6
                                                                      EPIC GAMES, INC.,                                    Case No.: 4:20-cv-05640-YGR
                                                                  7
                                                                                  Plaintiff,                               ORDER SETTING COMPLIANCE DEADLINE RE:
                                                                  8
                                                                             v.                                            SCHEDULE
                                                                  9
                                                                      APPLE INC.,
                                                                 10
                                                                                   Defendant.
                                                                 11

                                                                 12
                               Northern District of California
United States District Court




                                                                 13          In light of the current posture of the case, and the briefing on the motion for a preliminary
                                                                 14   injunction, the parties are ORDERED to meet and confer with respect to the extent of discovery
                                                                 15   required prior to a trial on the merits. The parties should attempt to agree and shall file a Joint
                                                                 16   Statement with an agreed-upon schedule or a chart showing each party’s position. To the extent
                                                                 17   disagreement exists, the information provided to the Court should be specific enough for the Court to
                                                                 18   make a reasoned judgment to resolve any disputes.
                                                                 19          Said Joint Statement shall be filed by 4:00 p.m. (PDT) Thursday, September 24, 2020.
                                                                 20          IT IS SO ORDERED.
                                                                 21

                                                                 22   Dated: September 18, 2020
                                                                 23
                                                                                                                            ____________________________________
                                                                                                                                  YVONNE GONZALEZ ROGERS
                                                                 24                                                             UNITED STATES DISTRICT JUDGE
                                                                 25

                                                                 26

                                                                 27

                                                                 28
